Name: Council Implementing Regulation (EU) No 1103/2014 of 20 October 2014 implementing ArticleÃ 16(1) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  defence;  international trade
 Date Published: nan

 21.10.2014 EN Official Journal of the European Union L 301/3 COUNCIL IMPLEMENTING REGULATION (EU) No 1103/2014 of 20 October 2014 implementing Article 16(1) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(1) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) On 27 June 2014, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1970 (2011) concerning Libya updated the list of individuals and entities subject to restrictive measures. (3) Annex II to Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 204/2011 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 1. ANNEX The entries set out in Annex II to Regulation (EU) No 204/2011 concerning the persons listed below are replaced by the following entries: DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Believed status/location: in custody in Libya. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). AL-SENUSSI, Colonel Abdullah Title: Colonel DOB: 1949 POB: Sudan a.k.a.: Ould Ahmed, Abdoullah Passport number: B0515260 DOB: 1948 POB: Anefif (Kidal), Mali Date of issue: 10 Jan 2012 Place of issue: Bamako, Mali Date of expiration: 10 Jan 2017 a.k.a.: Ould Ahmed, Abdoullah Mali ID number: 073/SPICRE POB: Anefif, Mali Date of issue: 6 Dec 2011 Place of issue: Essouck, Mali Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Believed status/location: in custody in Libya Date of UN designation: 17.3.2011 (EU designation: 28.2.2011).